Title: To Benjamin Franklin from Jean-Baptiste Le Roy, 6 July 1778
From: Le Roy, Jean-Baptiste
To: Franklin, Benjamin


Mon cher Docteur
Ce Lundy 6 Juillet 1778
On m’a instamment prie de vous demander si vous pourriez donner des lettres pour des personnes de connoissance à la Caroline à l’honnête Négociant dont j’ai l’honneur de vous envoyer la lettre. De graces ne m’oubliez pas et par vous ou par Monsieur Williams faites moi savoir la reponse que je dois rendre à ce négociant
Le Roy

P.S. Il demande en même temps si vous pourriez lui faciliter des retours sur France mais j’ai déja repondu à cet article que le Commerce étant libre vous ne vous mêliez en aucune façon de cette partie là.

